SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

363
KA 11-01324
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                             MEMORANDUM AND ORDER

RONALD B. SCOTT, DEFENDANT-RESPONDENT.


LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY, FOR APPELLANT.

MARK S. WILLIAMS, PUBLIC DEFENDER, OLEAN, FOR DEFENDANT-RESPONDENT.


     Appeal from an amended decision of the Cattaraugus County Court
(Larry M. Himelein, J.), dated December 29, 2010. The amended
decision dismissed the indictment against defendant.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Memorandum: The People appeal from an amended decision granting
defendant’s motion to dismiss the indictment pursuant to CPL 30.30.
The appeal must be dismissed because no judgment or order is included
in the record on appeal, and “[n]o appeal lies from a decision”
(People v McCarter, 97 AD2d 852).




Entered:    March 16, 2012                        Frances E. Cafarell
                                                  Clerk of the Court